Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This action is in response to papers filed 04/12/2021.  Claim 34 has been amended.  Claims 2-28 have been cancelled.  Claims 37-62 have been newly added.  Claims 1 and 29-33 have been withdrawn as a result of restriction.  Accordingly, claims 34-62 are pending in the application.

Information Disclosure Statement
The Information Disclosure Statements filed 04/16/2020, and 04/12/2021 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statements are fully considered by the examiner. The foreign language references, are only considered to the extent where an English translation available or where the examiner understands that language. A signed copy of form 1449 is enclosed herewith. 

Election
Applicant’s election without traverse of Group II (claims 34-36) in the reply filed on 04/12/2021 is acknowledged.
Applicant’s election without traverse of the following species in the reply filed on 04/12/2021 is also acknowledged:
1. Applicant elected the following formula as a species of the prodrug:

    PNG
    media_image1.png
    206
    263
    media_image1.png
    Greyscale
, wherein Y = Y’ = 2;
2. Applicant elected the temperature of not more than 10oC as a species of surface treatment.
The third election species is moot due to cancellation of the claims.
Claims 1, 29-33 are drawn to the non-elected pharmaceutical composition.  Accordingly, claims 1, 29-33 are hereby withdrawn from further consideration by the Examiner pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Applicant indicates that claims 37-50 and 52-62 encompass this species.  However, only claim 62, reads on the surface has been modified at a temperature not more than 10°C.
Accordingly, claims 59-61 are drawn to the non-elected species.  Accordingly, claims 59-61 are hereby withdrawn from further consideration by the Examiner.
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL. 
Claims 34-50, 52-58, and 62 are examined on the merit.

Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-50, 52-58, and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 34-50, 52-58, and 62, as written, broadly embrace a method for the treatment of an ocular disorder selected from glaucoma, … an increase in intraocular pressure comprising administering an effective amount of the solid aggregating biodegradable microparticles, wherein the solid aggregating biodegradable microparticles comprise a prodrug of a therapeutically active compound encapsulated in (a) poly(lactic-co-glycolic acid) (PLGA) and/or polylactic acid (PLA) and (b) polylactic-co-glycolic acid) conjugated to polyethylene glycol (PLGA-PEG), and a surfactant, wherein the microparticles meet requirements of (i)-(iii) and (v) as delineated in claim 34.  The microparticles comprising the prodrug is capable of treating an ocular disorder including glaucoma necessitating structure/function relationships.
The specification discloses solid aggregating biodegradable microparticles comprise a prodrug of timolol.  However, the specification is silent on using the solid aggregating biodegradable microparticles as a therapeutically active for the treatment of an ocular disorder as claimed.  The disclosed single species of Sunitinib prodrug does not constitute a substantial 

    PNG
    media_image2.png
    124
    180
    media_image2.png
    Greyscale
 ; 
    PNG
    media_image3.png
    188
    173
    media_image3.png
    Greyscale
 .  
The only in vivo example is Example 40 (page 396 of the specification as filed) - in vivo injection of sunitinib encapsulated microparticles into the vitreous of pigmented New Zealand rabbits.
Thus it is clear that Applicants' description of structure (pro-drug of timolol) and activity (treating an ocular disorder) regarding the genus of timolol prodrug (formula IID) is based in large part on conjecture. The genus of timolol prodrug having at least 500 um in vivo that provide sustained drug delivery in vivo for at least three months activity are not known in the prior art at the time of the instant invention by Applicants.  
Applicant’s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed structural features for timolol prodrug, do not constitute an adequate description to demonstrate possession of the numerous timolol prodrugs with therapeutic function, as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its 
Hence, the analysis above demonstrates that Applicants have not described the numerous timolol prodrugs that exhibit the requisite therapeutic function and/or biological activities. As such, the Artisan of skill could not predict that Applicant possessed a method for the treatment of an ocular disorder using timolol prodrugs.
Thus, the breadth of the claims as reading on using numerous timolol prodrug compositions, that exhibit therapeutic activity and further serve as therapeutics for the treatment of an ocular disorder, in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the method as claimed, at the time the application was filed. Therefore, it is concluded that the written description requirement is not satisfied.

Scope of Enablement 
Claims 34-50, 52-58, and 62 are rejected under 35 U.S.C. §112(a), because the specification, while being enabling for making the compounds (timolol prodrugs), does not reasonably provide an enablement for a method for the treatment of an ocular disorder selected from glaucoma, … an increase in intraocular pressure comprising administering an effective amount of the solid aggregating biodegradable microparticles, wherein the solid aggregating 
This rejection is based on the absence of an enabling disclosure for the method of treating treatment of an ocular disorder comprising administering an effective amount of the solid aggregating biodegradable microparticles, wherein the solid aggregating biodegradable microparticles comprise a prodrug of a therapeutically active compound. In determining whether Applicant’s claims are enabled, it must be found that one of skill in the art at the time of invention by Applicant would not have had to perform “undue experimentation” to make and/or use the invention claimed. Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404:
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”
	MPEP § 2164.04 states: “[W]hile the analysis and conclusion of a lack of enablement are based on the factors discussed in MPEP § 2164.01(a) and the evidence as a whole, it is not necessary to discuss each factor in the written enablement rejection.”
When given their broadest reasonable interpretation, in view of the as filed specification, the claims encompass methods of treating an ocular disorder comprising administering an effective amount of the solid aggregating biodegradable microparticles, wherein the solid aggregating biodegradable microparticles comprise a prodrug of a therapeutically active 
The specification discloses solid aggregating biodegradable microparticles comprise a prodrug of timolol.  However, the specification is silent on using the solid aggregating biodegradable microparticles as a therapeutically active for the treatment of an ocular disorder as claimed.  The disclosed single species of Sunitinib prodrug does not constitute a substantial portion of the claimed genus. Sunitinib (parent structure below on the left) and timolol prodrug (on the right) are structurally different and they have different use, too.  

    PNG
    media_image2.png
    124
    180
    media_image2.png
    Greyscale
 ; 
    PNG
    media_image3.png
    188
    173
    media_image3.png
    Greyscale
 .  
The only in vivo example is Example 40 (page 396 of the specification as filed) - in vivo injection of sunitinib encapsulated microparticles into the vitreous of pigmented New Zealand rabbits.
The results including photos of aggregates particles, PK profile are based on Sunitinib (Figures 9-16, 19, 39-40). Therefore, the results of sunitinib may not be extended to timolol prodrugs due to the structural differences.  Thus the guidance provided by the specification amounts to an invitation for the skilled Artisan to try and follow the disclosed instructions to practice the claimed invention. 
The detail of the disclosure provided by Applicant must encompass a wide knowledge, so that the Artisan of skill would be able to practice the invention as claimed by Applicant, without 
Therefore, in view of the art recognized high level of unpredictability of treatment of an ocular disorder in vivo, and the large quantity of research required to define unpredictable variables (e.g. species, gender) and the lack of guidance provided in the specification regarding the rate and sustained release of the active drug in any population of patients with ocular disorders, it is the position of the examiner that it would require undue experimentation for one of skill in the art to practice the scope of the invention as broadly claimed. Hence, absent a strong showing by Applicant, in the way of specific guidance and direction, and/or working examples demonstrating the same, such invention as broadly claimed by Applicant is not enabled.

Best Mode 
Claims 34-50, 52-58, and 62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the best mode contemplated by the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s) has not been disclosed.  Evidence of concealment of the best mode is based upon the specification as filed.  
The text of those claimed subject matter not included in this action can be found in the prior rejection immediately above.
The specification fails to disclose a method comprises administering a therapeutically effective amount of a surface treated microparticle comprising a pharmaceutically active compound to a “patient” or a “host” a host, including a human, in need of such treatment.  There is no description nor example on using Timolol prodrug as an in vivo therapeutically active 
The specification states that a “patient” or “host” or “subject” is typically a human, however, may be more generally a mammal. In an alternative embodiment it can refer to, for example, a cow, sheep, goat, horse, dog, cat, rabbit, rat, mouse, bird and the like (p.31, 1st paragraph, p. 51 and 76).  Out of these host, the single species of prodrug is Sunitinib, which does not constitute a substantial portion of the claimed genus. 
Therefore, it is concluded that the best mode requirement is not satisfied.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 34-50, 52-58, and 62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 34 recites the limitation of “… the solid aggregating biodegradable microparticles comprise a prodrug of a therapeutically active compound encapsulated in (a) poly(lactic-co-glycolic acid) (PLGA) and/or polylactic acid (PLA) and (b) polylactic-co-glycolic acid) conjugated to polyethylene glycol (PLGA-PEG).  The term “conjugated” means formed 
It is suggested that claim 34 is amended to specifically point out the two compounds (PLA and PEG) are united or bonded, e.g. covalently bond to polyethylene glycol. 
In the interest of compact prosecution, prior art teaching PLA and PEG in the same molecule is interpreted as read on PLA and PEG being conjugated.  

Relevant Prior Art or Reference
The following prior art is provided to show the state of art at the time when the invention was filed.  Rejection based on the prior art would be provided when claims are amended to overcome the 112 rejections.
Chien et al (Pharmaceutical Research, Vol. 8, No. 6, 199, January 13, 1991).
Chien is directed to role of enzymatic lability in the corneal and conjunctival penetration of timolol ester prodrugs in the pigmented rabbit (title).
Alexander et al (J. Med. Chem, Vol. 31, No. 2, 199, January 13, pp. 318-322, 1988).
Alexander is directed to (Acyloxy)alkyl Carbamates as Novel Bioreversible Prodrugs for Amines: Increased Permeation through Biological Membranes (title).
Barot, et al (Med Chem. 2012 Jul; vol. 8(4); pp. 753–768).
Barot is directed to Prodrug Strategies in Ocular Drug Delivery (title). Barot teaches various prodrug strategies which have been widely applied for enhancing therapeutic efficacy of ophthalmic drugs (abstract).  Barot also teaches that the most common ophthalmic prodrugs st full para on page 3), and sterically unhindered straight chain aliphatic esters of timolol i.e. o-acetyl/o-propionyl timolol are known to be rapidly hydrolyzed both enzymatically and chemically (the 3rd full para on page 3).  Barot further teaches that carbamate prodrugs can be prepared from amine and carboxyl functionalities (the 1st full para on page 5), and this strategy can be used to prepare N-(acyloxy) alkyl carbamate derivatives of timolol where secondary amine group of timolol is utilized to make prodrug derivatives. This prodrug results in five-fold enhanced in vitro corneal penetration (the 2nd full para on page 5).
Comments: all the non-patent literature are provided by applicant in teh form of IDS.
It would have been obvious to incorporate ester prodrugs of timolol (taught by Chien) and carbamate prodrugs (taught by Alexander) into one molecule as taught by Barot. 
McDonnell et al (“McDonnell”, US 20120321719 Al, publication-date: December 20, 2012). 
McDonnell is directed to compositions and methods for treating eye disorders by administering a drug delivery system into an eye compartment of the patient. McDonnell teaches that the particle can include a biodegradable polymer including poly(lactic-co-glycolic acid), (PLGA); the coating can be bound covalently to the particle. In some embodiments. McDonnell also teaches that the drug delivery system can be administered into an eye compartment (e.g., subepithelial, intrastromal, endothelial).  
Panda et al (“Panda”, US 20100233277 A1, published September 16, 2010).
Panda is directed to a process for preparation of a biodegradable polymer scaffold using biodegradable polymer, surfactant and alcohol (e.g. ethanol or methanol).  Panda teaches that useful biodegradable polymers include, L- and D-lactic acid (PLA), copolymers of caprolactone, 

CONCLUSION
No claim is allowed. 

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANZHI ZHANG whose telephone number is (571)272-3117.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/YANZHI ZHANG/            Primary Examiner, Art Unit 1617